Exhibit 10(g)

AMENDED AND RESTATED

FORMULA RESTRICTED STOCK UNIT AWARD AGREEMENT

Wendy’s International, Inc.

May 1, 20            

THIS AMENDED AND RESTATED AGREEMENT, made as of             , 2007, between
Wendy’s International, Inc., an Ohio corporation (the “Company”), and
                 (the “Grantee”).

WHEREAS, the Company has adopted the Wendy’s International, Inc. 2007 Stock
Incentive Plan (the “Plan”) in order to provide additional incentive to certain
employees and directors of the Company and its Subsidiaries; and

WHEREAS, as of May 1, 2007 (the “Date of Grant”), pursuant to Section 5.1 of the
Plan, the Company granted to the Grantee an Award of Formula Restricted Stock
Units as provided herein to encourage the Grantee’s efforts toward the
continuing success of the Company; and

WHEREAS, to avoid the negative consequences of a violation of Code section 409A,
the Committee and Grantee have agreed to amend the prior award agreement issued
on the Date of Grant, as set forth herein.

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Grant of Formula Restricted Stock Units.

1.1 Unless this Agreement is rejected by the Grantee (or the Grantee’s estate,
if applicable) as provided in Section 8 hereof, the Company hereby grants to the
Grantee an award of                  Formula Restricted Stock Units with an
equal number of related Dividend Equivalent Rights (the “Award”). Subject to
Section 6 hereof, each Formula Restricted Stock Unit represents the right to
receive one (1) Share at the time and in the manner set forth in Section 7
hereof.

1.2 Each Dividend Equivalent Right represents the right to receive all of the
cash dividends that are or would be payable with respect to the Share
represented by the Formula Restricted Stock Unit to which the Dividend
Equivalent Right relates. With respect to each Dividend Equivalent Right, any
such cash dividends shall be converted into additional Formula Restricted Stock
Units based on the Fair Market Value of a Share on the date such dividend is
made (provided that no fractional Formula Restricted Stock Units shall be
granted). Such additional Formula Restricted Stock Units shall be subject to the
same terms and conditions applicable to the Formula Restricted Stock Unit to
which the Dividend Equivalent Right relates, including, without limitation, the
restrictions on transfer, forfeiture, vesting and payment provisions contained
in Sections 2 through 7, inclusive, of this Agreement. In the event that a
Formula Restricted Stock Unit is forfeited pursuant to Section 6 or 8 hereof,
the related Dividend Equivalent Right shall also be forfeited.

1.3 This Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Plan (the provisions of which are hereby
incorporated by reference) and, except as otherwise expressly set forth herein,
the capitalized terms used in this Agreement shall have the same definitions as
set forth in the Plan.



--------------------------------------------------------------------------------

2. Restrictions on Transfer.

The Formula Restricted Stock Units granted pursuant to this Agreement may not be
sold, transferred or otherwise disposed of and may not be pledged or otherwise
hypothecated.

 

3. Vesting Generally.

Except as provided in Sections 4 and 5 hereof, one-third (1/3) of the number of
Shares of Formula Restricted Stock Units granted hereunder (rounded up to the
nearest whole Formula Restricted Stock Unit, if necessary) shall vest on each of
the first three (3) anniversaries of the Date of Grant (each such anniversary, a
“Vesting Date”).

 

4. Effect of Certain Terminations of Service.

If the Grantee’s service as a director terminates as a result of the Grantee’s
death, Retirement or becoming Disabled, in each case on or after the Date of
Grant, all Formula Restricted Stock Units which have not become vested in
accordance with Section 3 or 5 hereof shall vest as of the date of such
termination.

 

5. Effect of Change in Control.

5.1 In the event of a Change in Control for an event described in section
29.6(C) of the Plan which also constitutes a change in ownership or effective
control of the Company or a change in the ownership of a substantial portion of
its assets, in each case within the meaning of Code Section 409A, at any time on
or after the Date of Grant, all Formula Restricted Stock Units which have not
become vested in accordance with Section 3 or 4 hereof shall vest immediately.

5. 2 In the event that the Grantee’s service as a director terminates within a
period commencing on the date of a Change in Control for an event described in
section 29.6(A) or (B) of the Plan which also constitutes a change in ownership
or effective control of the Company or a change in the ownership of a
substantial portion of its assets, in each case within the meaning of Code
Section 409A, and ending on the earlier of the Vesting Date and the second
anniversary of such Change in Control, provided that such termination occurred
in connection with or as a result of such Change in Control, and that such
Change in Control occurred on or after the Date of Grant, all Formula Restricted
Stock Units which have not become vested in accordance with Section 3 or 4
hereof shall vest as of the date of such termination.

5.3 In the event that the Grantee’s service as a director terminates prior to
the Vesting Date, other than as described in Sections 5.1 or 5.2 above, provided
that such termination occurred in connection with or as a result of such Change
in Control, and that such Change in Control occurred on or after the Date of
Grant, all Formula Restricted Stock Units which have not become vested in
accordance with Section 3, 4, 5.1 or 5.2 hereof shall vest as of the date of
such termination.

 

2



--------------------------------------------------------------------------------

6. Forfeiture of Formula Restricted Stock Units.

In addition to the circumstance described in Section 8 hereof, any and all
Formula Restricted Stock Units which have not become vested in accordance with
Section 3, 4 or 5 hereof shall be forfeited and shall revert to the Company
upon:

(i) the termination of the Grantee’s service as a director for any reason other
than those set forth in Section 4 hereof prior to such vesting; or

(ii) the commission by the Grantee of an Act of Misconduct prior to such
vesting.

For purposes of this Agreement, an “Act of Misconduct” shall mean the occurrence
of one or more of the following events: (x) the Grantee uses for profit or
discloses to unauthorized persons, confidential information or trade secrets of
the Company or any of its Subsidiaries, (y) the Grantee breaches any contract
with or violates any fiduciary obligation to the Company or any of its
Subsidiaries, or (z) the Grantee engages in unlawful trading in the securities
of the Company or any of its Subsidiaries or of another company based on
information gained as a result of the Grantee’s status as a director of the
Company or any of its Subsidiaries.

 

7. Issuance of Shares.

On each Vesting Date, or as soon thereafter as administratively practicable, the
Company shall issue Shares to the Grantee (or, if applicable, the Grantee’s
estate) with respect to Formula Restricted Stock Units that become vested on
that Vesting Date or that become vested pursuant to Section 5.3. Shares with
respect to Formula Restricted Stock Units that become vested pursuant to
Section 4, 5.1 or 5.2 shall be issued upon the date such Stock Units become
vested, or as soon thereafter as administratively practicable; provided,
however, that if the Grantee is a “specified employee” within the meaning of
Section 409A of the Code as of the date of the Grantee’s termination of
employment based on the Grantee’s Share ownership (at least 1% of the
outstanding Shares) or compensation relative to other employees (in the top 50)
and determined in accordance with policies and procedures adopted by the
Company, any Shares with respect to Stock Units which have become vested
pursuant to Section 4 due to the termination of the Grantee’s employment as a
result of the Grantee’s Retirement, a Sale Termination, or the Grantee becoming
Disabled (other than a Disability which constitutes a disability within the
meaning of Section 409A of the Code) shall be issued as soon as administratively
practicable after the first day of the calendar month following the date which
is six (6) months after the date of the Grantee’s termination of employment.

 

8. Rejection of Award Agreement.

The Grantee may reject this Agreement and forfeit the Formula Restricted Stock
Units and Dividend Equivalent Rights granted to the Grantee pursuant to the
Award by notifying the Company or its designee in the manner prescribed by the
Company and communicated to the Grantee; provided that such rejections must be
received by the Company or its designee no later than the earlier of
(i) December 28, 2007 and (ii) the date that is immediately prior to the date

 

3



--------------------------------------------------------------------------------

that the Formula Restricted Stock Units vest pursuant to Section 4 or 5 hereof
(the “Grantee Return Date”); provided that if the Grantee dies before the
Grantee Return Date, the Grantee’s estate may reject this Agreement no later
than ninety (90) days following the Grantee’s death (the “Executor Return
Date”). If this Agreement is rejected on or prior to the Grantee Return Date or
the Executor Return Date, as applicable, the Formula Restricted Stock Units and
Dividend Equivalent Rights evidenced by this Agreement shall be forfeited, and
neither the Grantee nor the Grantee’s heirs, executors, administrators and
successors shall have any rights with respect thereto.

 

9. No Right to Continued Service as Director.

Nothing in this Agreement or the Plan shall confer upon the Grantee any right to
be retained as a member of the Board.

 

10. Grantee Bound by the Plan.

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

 

11. Modification of Agreement.

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.

 

12. Severability.

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

13. Governing Law.

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Ohio without giving effect to the
conflicts of laws principles thereof.

 

14. Successors in Interest.

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Grantee’s legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Company under this Agreement shall be binding upon the Grantee’s heirs,
executors, administrators and successors.

 

15. Resolution of Disputes.

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding and conclusive on the Grantee, the Grantee’s heirs, executors,
administrators and successors, and the Company and its Subsidiaries for all
purposes.

 

4



--------------------------------------------------------------------------------

16. Entire Agreement.

This Agreement and the terms and conditions of the Plan constitute the entire
understanding between the Grantee and the Company and its Subsidiaries, and
supersede all other agreements, whether written or oral, with respect to the
Award.

 

17. Headings.

The headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

 

WENDY’S INTERNATIONAL, INC. By:   /s/ Jeffrey M. Cava   Jeffrey M. Cava  
Executive Vice President

 

5